DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are still pending.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 currently recites “wherein the common drive circuit is configured to supply current having a first current value for the first load and configured to supply current having a second value, different from the current value, for the second load”. The limitation “different from the current value” shall be changed to “different from the first current value” as “the current value” as no antecedent basis. Furthermore, examiner suggests to change “a second value” to “a second current value” to maintain the same terminology throughout the claims. Appropriate corrections are required.
Response to Arguments
Applicant’s amendments as filed on 10/31/2022 have been fully considered and
entered. However, applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.
Applicant argues that cited references, specifically Mori, fails to explicitly teach a common connector to which the first load and to which the second load is to be connected as currently amended in independent claim 1.
In reply, examiner asserts that Mori successfully teaches a common connector such as connector 13 which is common to both the first drive circuit and the second drive circuit. For instance, connector 13 is used for connecting both the first drive circuit and the second drive circuit at the time of recycling of the control board 10. For example, as shown in FIG. 3, a second drive circuit 14 is connected to the connector 13 just like the first drive circuit 12, both drive circuits are for driving the image forming section 4. There may be a case where another second drive circuit can also be connected to the connector 13 beforehand. Further note that depending upon the parameter set such as if monochrome printing is needed or both monochrome and color printing is needed and in case color printing is needed  than both the first and the second drive circuits are connected via connector 13 to the control board 10 to form both a monochrome image and a color image, see paragraphs 40, 64-68, 76-77.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al., US 2004/0009002.
Regarding claim 1, Mori discloses a control board configured to be mountable to a first image forming apparatus (paragraphs 35, 37, a first image forming section (first image forming apparatus) for forming an image of first type, a first drive circuit for driving the first image forming section, and a first board on which the first drive circuit is mounted) and to a second image forming apparatus of a type different from a type of the first image forming apparatus (second board on which a second drive circuit for driving a second image forming section (second image forming apparatus)  is mounted, the second image forming section for forming an image of second type, paragraphs 35, 37), the first image forming apparatus including a first load, the second image forming apparatus including a second load having a function different from a function of the first load (the first drive circuit 12 is for driving the image forming section 4 and performs processing, such as control of a motor, receipt of outputs from various sensors, or the like and  as shown in FIG. 3, a second drive circuit 14 is connected to the connector 13. Like the first drive circuit 12, the second drive circuit 14 is for driving the image forming section 4. The second drive circuit 14 differs in function and performance from the first drive circuit 12, paragraphs 63-64) the control board comprising: a common connector (connector 13 which connects both first drive circuit and second drive circuit, paragraphs 63-64)  to which the first load is to be connected in a case where the control board is mounted to the first image forming apparatus, and to which the second load is to be connected in a case where the control board is mounted to the second image forming apparatus (paragraphs 64, 67, 40, connector 13 is to be used for connecting an additional circuit at the time of recycling of the control board 10. For example, as shown in FIG. 3, a second drive circuit 14 is connected to the connector 13. Like the first drive circuit 12, the second drive circuit 14 is for driving the image forming section 4. The second drive circuit 14 differs in function and performance from the first drive circuit 12. The second drive circuit 14 is not always to be connected at the time of recycling of the control board 10; there may be a case where another second drive circuit is to be connected to the connector 13 beforehand from the outset); a common drive circuit (first and second drive circuits 12, 14 are interpreted as common drive circuit) configured to drive the first load via the common connector in a case where the control board is mounted to the first image forming apparatus, and configured to drive the second load via the common connector in a case where the control board is mounted to the second image forming apparatus (first and second drive circuits 12, 14 are both for driving the image forming section 4, however, they differ in function or performance, for example, first drive circuit 12 is equipped with all elements required to form a monochrome image; e.g., a black (K) color, and that the second drive circuit 14 is equipped with all elements required to form a color image from images of colors (Y, M, C). In this example, at the outset, the control board 10 is mounted in the control section of a monochrome-only machine. Subsequently, when the control board 10 is recycled in a color machine, the second drive circuit 14 is added to the control board 10. As a result, at the outset the control board 10 activates the image forming section 4 so as to form a monochrome image. Subsequently, the control board 10 activates the image forming section 4 to form both a monochrome image and a color image, paragraph 67) and at least one processor (CPU 11, paragraph 62) configured to: set a first control parameter for driving the first load to allow the common drive circuit to drive the first load based on the first control parameter in a case where the control board is mounted to the first image forming apparatus and set a second control parameter for driving the second load to allow the - 30 -10200915US01common drive circuit to drive the second load based on the second control parameter in a case where the control board is mounted to the second image forming apparatus (paragraphs 67-68, 76-77,  note that depending upon the parameter set such as if monochrome printing is needed or both monochrome and color printing is needed than first drive circuit 12 mounted on first image forming section is equipped with all elements required to form a monochrome image and a color image, and that the second drive circuit 14 mounted on second image forming section is equipped with only elements corresponding to a differential between higher performance elements required to form a monochrome image and a color image and those mounted on the first drive circuit 12. In this example, the control board 10 is loaded on a color machine and subsequently loaded on a higher performance color machine).
Regarding claim 9, Mori further discloses a circuit which is configured to drive a third load that is different from the first load in a case where the control board is mounted to the first image forming apparatus, and is not to be used for driving in a case where the control board is mounted to the second image forming apparatus (paragraphs 91-95, board 200 can be split into control board 21 which is different than first drive circuit which is driven based on said control board (paragraph 61) and waste board  202 which is unwanted and can be formed as second drive circuit but is not driven as being part of waste board).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al., US 2004/0009002 in view of Ishikawa et al., US 2017/0351193.
Regarding claim 3, Mori fails to explicitly disclose wherein common drive circuit is configured to supply current having a first current value for first load and configured to supply current having a second value, different from the current value for second load.  
However, Ishikawa teaches wherein common drive circuit is configured to supply current having a first current value for first load (first drive circuit)  and configured to supply current having a second value, different from the current value for second load (second drive circuit) (paragraph 16, there is a first current value for first drive circuit and a second current value for second drive circuit, wherein second current value for second drive circuit is different from the first current value for first drive circuit) .  
Mori and Ishikawa are combinable because they both teach image processing with image forming sections.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Mori with the teachings of Ishikawa for the benefit of suppressing the dispersion of the light from the optical print head can be achieved by providing different current values as taught by Ishikawa at paragraphs 72-73.
Allowable Subject Matter
Claims 2 and 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest with a single reference or combination of references the features of claims 2, 4 and 6 in combination with features of claim 1. For instance, cited prior arts and other related prior arts fail to teach all the features of claim 2 such as “wherein the control board includes a first control board and a second control board, wherein the at least one processor includes a first processor and a second processor, wherein the first control board includes the first processor, wherein the second control board includes the second processor, the common drive circuit, and the common connector, and wherein the second processor controls the common drive circuit based on information from the processor for identifying the image forming apparatus from the first processor”; all the features of claim 4 such as “wherein the common drive circuit includes: a driver configured to drive a load; and a voltage generation circuit configured to apply analog voltage having a different voltage value to the driver, wherein the voltage generation circuit is configured to generate the analog voltage having a voltage value set in accordance with an instruction from the processor, and wherein the driver is configured to supply a current having a current value set -31 -10200915US01 according to the voltage value of the analog voltage generated by the voltage generation circuit to the load that is connected” and all the features of claim 6 such as “wherein the common drive circuit is configured to always apply voltage in a case where the first load is connected, and is configured to apply voltage in a predetermined cycle in a case where the second load is connected”. Claims 5 and 7-8 are further dependent upon claims 4 and 6 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueda et al., US 2018/0095704 – teaches first and second control boards, paragraph 14.
Nakayama, US 2015/0053756 – teaches first printer unit PR1 has a first printer control board PK1 as the control board, and a first printer control unit PS1 that controls parts of the first printer unit PR1 is mounted on the first printer control board PK1. The second printer unit PR2 likewise has a second printer control board PK2 as the control board, and a second printer control unit PS2 that controls parts of the second printer unit PR2 is mounted on the second printer control board PK2, paragraph 50.
Maiocchi et al., US 2012/0161678 – teaches switching voltages between first and second circuits with different duty cycles.
Jinbo, US 2011/0317501 – teaches first and second power-supply circuits each of which generates an internal power-supply voltage by converting a voltage value of a power-supply voltage into a different voltage value; a first internal circuit that receives a supply of the internal power-supply voltage from the first power-supply circuit through a first line; a second internal circuit that receives a supply of the internal power-supply voltage from the second power-supply circuit through a second line; an inter-block line that connects the first and second lines to each other; and a control circuit that operates the first and second internal circuits in a predetermined operating cycle, and controls a length of a period during which the first and second internal circuits operate simultaneously, paragraph 10.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677